Title: To Alexander Hamilton from Louis Le Guen, [May 1800]
From: Guen, Louis Le
To: Hamilton, Alexander

[New York, May, 1800]
cher Général 
Je Sors de chés Le Cel. Burr, peu Satisfait de mes Justes Observations, ma remis Lincline. comme il Est 3 hres. et Craignant de vous deranger, Je vous Lenvoie, et apres midy—9 hes.—Je passeraie ches vous, Pour prendre vos Consseils, sur la Conduitte et reponse que jai a faire an Colonel Burr, qui En me Remettant Sa Lettre, la fait, Tèl quil lui plait a un de ses Créanciers, qui est réfusée de le Payer.
Jay Lhonneur d Estre Votre Tout devoué Et obeissant Serviteur

Le Guen


Samedy 3 hes. apres midy.

